Cite as 2015 Ark. 229

                SUPREME COURT OF ARKANSAS
                                        No.   CR-14-962

TIMOTHY ELLIS McDANIEL                            Opinion Delivered May   21, 2015
                     APPELLANT
                                                  PRO SE APPEAL FROM THE
V.                                                GARLAND COUNTY CIRCUIT
                                                  COURT
                                                  [NO. 26CR-81-135]
STATE OF ARKANSAS
                                 APPELLEE         HONORABLE JOHN HOMER
                                                  WRIGHT, JUDGE

                                                  AFFIRMED.


                                        PER CURIAM

       In 1982, Timothy Ellis McDaniel and a co-defendant, Jaran Gookin, were found guilty

by a jury of capital murder. In 1983, this court reversed and remanded for separate trials.

McDaniel v. State, 278 Ark. 631, 648 S.W.2d 57 (1983). Gookin subsequently entered a plea of

guilty to second-degree murder and testified for the prosecution at McDaniel’s retrial.

McDaniel was found guilty of first-degree murder and sentenced to life imprisonment. We

affirmed. McDaniel v. State, 283 Ark. 352, 676 S.W.2d 732 (1984).

       In 2014, McDaniel filed in the trial court a pro se petition to proceed in forma pauperis

and a petition for production of transcripts. The transcripts he desired were the transcripts of

the proceeding in which Gookin entered his guilty plea. McDaniel contended that, when

Gookin entered his plea of guilty to second-degree murder, Gookin admitted killing the victim

and that the admission constituted exculpatory evidence withheld by the State. The trial court

held that McDaniel had not stated a ground to proceed in forma pauperis and denied the

request to receive the transcripts without paying a fee for the copy. McDaniel brings this
                                        Cite as 2015 Ark. 229

appeal.

          McDaniel argues on appeal that the trial court erred in denying his motion to proceed

in forma pauperis because he stated good cause, pursuant to Arkansas Rule of Civil Procedure

72 (2014), for the request to receive the transcripts of the Gookin proceeding at public

expense. He contends in the brief that he anticipates filing a petition to reinvest jurisdiction

in the trial court to consider a petition for writ of error coram nobis in the case. McDaniel

alleges that the transcripts are needed to show that the State violated Brady v. Maryland, 373 U.S.
83 (1963), by concealing the exculpatory evidence that the State had accused Gookin at the

plea hearing with murdering the victim and then accused McDaniel of the offense at trial. He

asserts that he could have impeached Gookin when Gookin testified against him at trial if he

had known that the State put on evidence at the plea hearing of Gookin’s having killed the

victim. McDaniel did not offer any factual support for the claim that the State withheld the

information concerning the plea from the defense at the time of trial.

          We first note that McDaniel did not state in either the request to proceed in forma

pauperis or in the request for a copy of the transcripts of Gookin’s plea hearing that he

intended to use the transcripts as a basis for a coram-nobis petition. An appellant is limited

to the scope and nature of his arguments made below, and we consider only those arguments

that were considered by the trial court in rendering its ruling. Woodruff v. State, 313 Ark. 585,

856 S.W.2d 299 (1993).

          Specifically, as the foundation of his request for the transcripts, McDaniel argued to the

trial court that “the factual basis of Gookin’s plea is exculpatory evidence to prove Gookin,



                                                  2
                                          Cite as 2015 Ark. 229

and not McDaniel, admitted to killing [the victim].” As the basis for his request to proceed

in forma pauperis before the trial court, he did not establish a colorable cause of action as

required by Civil Procedure Rule 72.1 He merely stated in a conclusory fashion that he is

indigent, that he believes that he is entitled to relief, and that the request is not brought for a

frivolous or malicious purpose.

           It is well settled that indigency alone does not require a trial court to provide a petitioner

with free photocopying. Meek v. State, 2013 Ark. 314 (per curiam). To be entitled to a copy

of a transcript at public expense, a convicted defendant must show a compelling need for the

transcript to support an allegation contained in a timely petition for postconviction relief. See

Anthony v. State, 2014 Ark. 195 (per curiam). Here, McDaniel made no showing that there was

a particular postconviction remedy available to him. Even if the mention by McDaniel of the

State’s having withheld exculpatory evidence suggested that his intention was to proceed with

a coram-nobis petition—because the concealment of exculpatory evidence from the defense,

if established, is a ground for a writ of error coram nobis under Brady—McDaniel failed to

meet his burden of demonstrating a compelling need for the transcripts to raise the claim.

Accordingly, he failed to show that the transcripts should be provided to him at no cost.

           Affirmed.

           Timothy Ellis McDaniel, pro se appellant.

           Dustin McDaniel, Att’y Gen., by: Nicana C. Sherman, Ass’t Att’y Gen., for appellee.




       1
       If satisfied from the facts alleged that the petitioner has a colorable cause of action, the
court may by order allow the petitioner to prosecute the suit in forma pauperis. Ark. R. Civ. P.
72.



                                                     3